UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-4458


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

LAVARIS JAMIL PERRY,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Thomas D. Schroeder,
District Judge. (1:13-cr-00414-TDS-1)


Submitted:   November 21, 2014            Decided:   December 10, 2014


Before MOTZ, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert L. Cooper, COOPER, DAVIS & COOPER, Fayetteville, North
Carolina, for Appellant. Ripley Rand, United States Attorney,
Robert   M.   Hamilton,   Assistant   United States Attorney,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Lavaris Jamil Perry pled guilty pursuant to a plea

agreement    to    one   count    of        conspiracy        to    possess     and    utter

counterfeit securities and one count of possessing and uttering

counterfeit       securities.          He     was    sentenced         to     twenty-seven

months’    imprisonment,       three    years       of    supervised        release,     and

restitution.       On appeal, Perry challenges his sentence.                        Finding

no error, we affirm.

            We review a sentence for reasonableness, applying a

“deferential      abuse-of-discretion            standard.”            Gall    v.     United

States, 552 U.S. 38, 52 (2007).                  We first consider whether the

sentencing     court     committed          “significant            procedural      error,”

including     improper        calculation           of    the       Guidelines        range,

insufficient      consideration        of    the    18    U.S.C.      § 3553(a)       (2012)

factors,    and    inadequate    explanation             of   the    sentence       imposed.

Id. at 51; see United States v. Lynn, 592 F.3d 572, 575 (4th

Cir. 2010).        In assessing Guidelines calculations, we review

factual findings for clear error, legal conclusions de novo, and

unpreserved       arguments     for    plain        error.           United    States    v.

Strieper, 666 F.3d 288, 292 (4th Cir. 2012).

            If we find the sentence procedurally reasonable, we

also consider its substantive reasonableness under the totality

of the circumstances.            Lynn, 592 F.3d at 575.                     The sentence

imposed must be “sufficient, but not greater than necessary, to

                                             2
comply with the purposes” of sentencing.                           18 U.S.C. § 3553(a).

We   presume      on    appeal      that     a       within-Guidelines         sentence     is

substantively reasonable, and the defendant bears the burden to

“rebut the presumption by demonstrating that the sentence is

unreasonable          when     measured     against         the    § 3553(a)        factors.”

United   States        v.    Montes-Pineda,          445 F.3d 375,      379   (4th    Cir.

2006) (internal quotation marks omitted).

               Upon     review,       we     find          Perry’s     within-Guidelines

sentence to be both procedurally and substantively reasonable.

The district court expressly considered the § 3553(a) factors,

and Perry has not rebutted the presumption of reasonableness

applicable to his sentence.                 Accordingly, we affirm the district

court’s judgment.              We dispense with oral argument because the

facts    and    legal        contentions     are      adequately      presented       in    the

materials      before        this   court    and      argument       would    not    aid    the

decisional process.

                                                                                     AFFIRMED




                                                 3